JUDGMENT

PER CURIAM.
Upon consideration of the motions to expand the record and to supplement the brief; the record from the United States District Court for the District of Columbia; and the brief, appendix, and supplement to the brief filed by appellant, it is
ORDERED AND ADJUDGED that the district court’s order entered November 30, 2009, be affirmed. Under the Foreign Sovereign Immunities Act, the non-expert information about appellant that defendants are alleged to have provided was known to others and was not “specialized knowledge” constituting “material support” within the statutory definition of those terms. See 28 U.S.C. § 1605A(h)(3); 18 U.S.C. § 2339A. Therefore, dismissal of appellant’s complaint for lack of subject-*606matter jurisdiction was proper. See Fed. R.Civ.P. 12(h)(3). It is
FURTHER ORDERED that the motions be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.